1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA                 )   Case No. 19cr5157-MMA-2
11                                             )
                        Plaintiff,             )   ORDER AND JUDGMENT OF
12                                             )   DISMISSAL
            v.                                 )
13                                             )
      MARIA MOLINA-LEON (2),                   )
14                                             )
                        Defendant.             )
15                                             )
                                               )
16
17         Upon the government’s motion, good cause appearing, the Court DISMISSES
18   the Indictment as to Defendant Maria Molina-Leon without prejudice.
19         IT IS SO ORDERED AND ADJUDGED.
20   DATED: April 6, 2020
21
22
23
24
25
26
27
28
